Mr. Justice Travieso
delivered the opinion of the court.
The appellant, Nicolás Nazario, presented for record in the Registry of Property of San Germán a certified copy of -deed No. 11, executed before Notary José A. Negrón López in Sabana Grande, Puerto Rico, on February 5, 1938, and relating to the segregation and sale of a rural property.
The Registrar of Property of San German refused to record said deed on the ground of the failure to attach thereto the plan required by the provisions of Joint Resolution No. 55, passed by the Legislature of Puerto Rico on May 15, 1937. Thereupon the applicant for registration took the present administrative appeal.
Apart from other assignments of error which we do not think necessary to consider, the appellant urges that the registrar erred in basing his refusal to record the title upon the failure to comply with the requirements of the said Joint Resolution No. 55, since said resolution is unconstitutional.
In view of the opinion and judgment rendered by the U. S. Circuit Court of Appeals for the First Circuit on December 8,1937, in Sancho Bonet v. Valiente & Co., affirming the judgment of this Supreme Court', and also in view of the decision of the Supreme Court of the United States refusing to issue a writ of certiorari to review the judgment thus rendered by the Circuit ■ Court of Appeals, we feel ourselves bound to *131decide, as we do hereby decide, that Joint Resolution No. 55 of May 15, 1937, is null and void and can have no legal effect, as it was passed in contravention of the provisions of section 34 of the Organic Act.
For the foregoing reasons the decision of the registrar must be reversed, and the registrar shall proced to record the deed presented by the appellant without the notation of any defect on the ground stated.